Citation Nr: 0001175	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-11 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 1991), based on 
the deceased veteran's treatment at a VA medical facility.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from April 1941 to December 
1945.  He died in February 1988.  The appellant is the 
veteran's widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1151.  

A hearing was held on May 22, 1998, in Wilmington, Delaware, 
before the member of the Board rendering the determination in 
this claim. 


FINDINGS OF FACT

1.  In June 1993, the appellant filed a claim pursuant to the 
provisions of 38 U.S.C.A. § 1151, for dependency and 
indemnity compensation benefits, based on the deceased 
veteran's treatment at a VA medical facility.

2.  The claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for dependency and indemnity 
compensation as a result of the deceased veteran's treatment 
at a VA medical facility is not plausible.


CONCLUSION OF LAW

The claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for dependency and indemnity 
compensation as a result of the deceased veteran's treatment 
at a VA medical facility is not well-grounded. 38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran died on February [redacted], 1988.  The official 
death certificate lists the immediate cause of death as cardio-
pulmonary arrest due to left cerebral vascular accident 
(massive).  No autopsy was performed.  At the time of the 
veteran's death service connection was in effect for right 
hip replacement evaluated as 70 percent disabling.

The reports of the veteran's physical examination on 
separation from service in December 1945, and his VA 
examinations conducted in December 1945, June 1948, and 
February 1949 reflect that the cardiovascular system was 
normal.  

VA medical records dated in December 1973 reflect a diagnosis 
of hypertension.  When the veteran was hospitalized in July 
1977 for hip replacement surgery, an EKG revealed a left 
anterior hemiblock, with nonspecific ST-T changes.  

On examination in May 1980 the veteran had peripheral 
vascular insufficiency in the right lower extremity.  When he 
was evaluated in July 1980 the conclusion was aorto-iliac 
disease with intermittent claudication.  It was considered 
that he was completely disabled by peripheral vascular 
obstructive disease.  

The veteran was hospitalized at a VA Medical Center (VAMC) 
March 1987 where he underwent surgical repair of recurrent 
left inguinal hernia with uncomplicated recovery.  The 
diagnoses noted at discharge included hypertension, 
peripheral vascular disease, atherosclerotic cerebro-vascular 
disease, and status post right parieto occipital infarct with 
vertebro-basilar insufficiency.  

VA medical records dated in April 1987 reflect that the 
veteran was hospitalized with symptoms of left sided weakness 
and slurred speech.  It was recorded that several days prior 
to admission he had begun experiencing dizziness and 
lightheadedness, which occurred when he moved his head in 
particular positions, especially when tilting his head 
backwards.  On the night of admission he noticed suddenly 
that he was unable to move his left side and his wife noted 
slurred speech.  Before resolving, these complaints lasted 
for approximately four hours, during which the veteran was 
seen in the emergency room.  The past medical history 
recorded at that time included hypertension, peripheral 
vascular disease, basilar artery insufficiency, and old 
cerebrovascular accident by computerized tomography (CT) scan 
of the head in June 1985.  Physical examination of the head 
and neck was unremarkable with no carotid bruits.  Cardiac 
examination revealed regular rate and rhythm, with a high 
pitched systolic murmur at the left lower sternal border.  An 
EKG showed left ventricular hypertrophy with a strain 
pattern, normal sinus rhythm at 65, and non -specific ST-T 
wave changes.  Serial EKGs and cardiac enzymes disclosed no 
evidence of myocardial infarction.  The veteran was seen by 
the neurology service where it was felt his symptoms were the 
result of vertebral-basilar insufficiency.  An 
electroencephalogram (EEG) revealed a large infarct in the 
right middle cerebral artery distribution, which was 
considered to be old.  At the time of discharge the diagnoses 
included transient ischemic attacks, vertebral-basilar 
insufficiency, history of cerebrovascular accident, 
peripheral vascular disease, and hypertension.  

When the veteran was again hospitalized approximately 10 days 
later, it was noted he had difficulty walking and climbing 
stairs, and he reported dropping objects from his left hand.  
Cardiac examination was regular rhythm with a Grade I/IV high 
pitched crescendo-decrescendo murmur at the left sternal 
border.  Pulses were absent in the popliteal, dorsalis pedis 
and posterior tibial, bilaterally.  Femoral pulses were +1 
bilaterally.  Neurologically the veteran was alert and 
oriented.  Sensory was intact and cranial nerves were intact.  
EKG disclosed normal sinus rhythm with left axis deviation 
and left atrial enlargement and left ventricular hypertrophy.  
His chest x-ray showed mild cardiomegaly, and atherosclerotic 
disease.  The veteran was transferred to the Nursing Home 
Care Unit for further rehabilitation from his recent 
cerebrovascular accident.  The diagnoses included 
dispositional placement problem, vertebral-basilar 
insufficiency, hypertension, coronary artery disease, left 
hemiparesis secondary to old cerebrovascular accident.  

VA medical records reflect that when the veteran was admitted 
to the Nursing Home Care Unit in May 1987, it was noted that 
a review of records established he had had basilar artery 
symptoms since June 1986, and that on hospitalization at that 
time a computerized tomography (CT) scan had revealed a right 
parietal-occipital infarct.  On physical examination in 1987 
there was a loud Grade IV rising tight systolic murmur heard 
best at the aortic area, and S2 was not heard there.  It was 
transmitted to the apex and axilla.  The heart was not 
enlarged and rhythm was regular.  There were no pulses felt 
at the femoral or in the feet.  During his time in the 
Nursing Home the veteran continued to have transient ischemic 
attacks.  In January 1988 he had several more transient 
ischemic attacks and on January 30, 1988, was transferred to 
the hospital for further care following a very severe 
transient ischemic attack. 

The report of the veteran's final hospitalization reflects 
that a CT scan conducted on admission showed old right 
parietal occipital lesion.  On February 1, 1988, the veteran 
became lethargic with a dense right hemiplegia and Cheyne-
Stokes respirations.  The veteran was intubated in the 
Medical Intensive Care Unit and started on Heparin.  His 
neurologic status remained very poor thereafter.  A repeat CT 
scan of the head was obtained on February 10, 1988, which 
revealed a very large left parietal infarct covering two-
thirds of the patient's parietal lobe.  Given his very poor 
mental state and quality of life the veteran's family decided 
that no code blue status would be instituted.  He was found 
pulseless and apneic on February 13, 1988.  

Later in February 1988 the appellant's application for 
dependency and indemnity compensation (DIC) was received.  
Service connection for the cause of the veteran's death was 
denied by a rating action in March 1988.  The appellant 
submitted a notice of disagreement in April 1988 and a 
statement of the case was issued in May 1988.  When the 
appellant testified at a personal hearing in July 1988 she 
questioned the adequacy and appropriateness of VA medical 
care received by the veteran during his final 
hospitalization.  She also reported that the veteran first 
experienced a transient ischemic attack following his hernia 
surgery at a VAMC in March 1987. 

Of record is the report of an administrative investigation 
conducted by VA in response to the appellant's allegations.  
The report is dated in September 1988 and reflects that the 
purpose of the investigation was to investigate the care 
given to the veteran from January 30, 1988, until his death 
on February 13, 1988.  It was noted that the veteran's widow, 
the appellant, was alleging that during that time frame 
improper or negligent medical care was delivered by the VAMC, 
contributing to his death.  With regard to the scope of the 
inquiry, the report reflects that the investigation included 
a through review of the veteran's medical records from 
January 30, 1988, to February 13, 1988, as well as the 
appellant's allegations which were reflected in her letters 
and statements.  The investigation report, which is signed by 
the three members of the investigation board, including two 
medical doctors, reflects the following conclusions: A.) The 
veteran's sudden worsening condition of deterioration was a 
progression of his underlying disease.  B.) There was no 
indication that any of his treatment either precipitated or 
accelerated that progress.  C.) The veteran received 
appropriate care within the accepted standards of medical 
practice.  D.) There was no evidence of neglect on the part 
of VA staff.

A supplemental statement of the case was issued in November 
1988 which addressed the issue of service connection for the 
cause of the veteran's death on a direct basis and pursuant 
to 38 U.S.C.A. § 351 (the predecessor of 38 U.S.C.A. § 1151), 
with the conclusion that the evidence of record did not show 
that VA was at fault or negligent in the treatment of the 
veteran prior to his death.  At that time the appellant was 
notified of the necessity of submitting a timely substantive 
appeal in order to complete her appeal.  The appellant did 
not submit a timely appeal of the denial of service 
connection for the cause of the veteran's death, which became 
final.  38 U.S.C.A. § 4005 (1959); 38 C.F.R. § 19.129 (1988).

Received in June 1993 was the appellant's statement, which 
was subsequently construed as a claim to reopen the issue of 
entitlement to DIC, pursuant to 38 U.S.C.A. § 1151, and the 
Supreme Court's holding in Brown v. Gardner, 115 S.Ct. 552 
(1994).  

The appellant appeared at a personal hearing at the RO in 
March 1996 and reiterated her assertions about the inadequacy 
of medical care given the veteran during his final 
hospitalization.  She also stated that his first transient 
ischemic attack occurred in April 1987.  

When the appellant testified at her personal hearing before 
the Board in May 1998, it was argued that prior to his 
surgery in March 1987 the veteran had no history of heart 
problems or transient ischemic attacks.  In response to 
questioning about private medical treatment prior to the 
veteran's March 1987 VA surgery, the appellant stated, "I 
have his medical record from the Union Hospital when he had 
his cardiac surgery and he I have medical records from St. 
Francis when he had the hernia surgery and there were no 
problems, . . . ."

Received in June 1998 were private medical reports signed by 
Daniel J. Preston, M.D., and dated in December 1968 to 
January 1969 reflecting that when the veteran underwent 
hernia surgery at St. Francis Hospital, an Electrocardiogram 
(EKG) conducted prior to admission revealed normal findings, 
and that his postoperative course was uneventful.  


Legal Analysis

Significant recent changes in the law applicable to 
compensation claims under 38 U.S.C.A. § 1151 require that 
some detailed discussion is provided.  The governing 
statutory law for claims of this sort is set forth at 38 
U.S.C.A. § 1151.  That section provides that, when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service- connected.

The regulations implementing that statute appear at 38 C.F.R. 
§§ 3.358, 3.800 (1997).  They provide, in pertinent part, 
that, in determining whether additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  With regard to medical or surgical treatment, the 
veteran's physical condition prior to the disease or injury 
is the condition which the medical or surgical treatment was 
intended to alleviate. 38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized. 38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith. 
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative. "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment. 38 C.F.R. § 
3.358(c)(3).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that in Gardner v. Brown, 115 S.Ct 552 
(1994), the United States Supreme Court held that an earlier 
version of 38 C.F.R. § 3.358 was invalid because the earlier 
version required evidence of fault on the part of VA or the 
occurrence of an accident or otherwise unforeseen event.  In 
March 1995, the Secretary published an interim rule amending 
38 C.F.R. § 3.358 to conform to the Supreme Court decision.  
The amendment was made effective November 25, 1991, the date 
of the Gardner decision by the Court of Veterans Appeals. 60 
Fed. Reg. 14,222 (March 16, 1995). The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1997).

Recently, Congress amended 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event. Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  The 
claim herein was filed with VA in June 1993, and therefore it 
must be adjudicated in accord with the earlier version of 38 
U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence is required here.

When a provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation. Spencer 
v. Brown, 4 Vet. App. 283, 288-89 (1993).  As previously 
noted, in light of the Supreme Court's decision in Brown v. 
Gardner, 115 S.Ct. 552 (1994), 38 C.F.R. § 3.358(c) was 
rewritten to allow compensation under 38 U.S.C.A. § 1151 for 
additional disability resulting from VA medical or surgical 
treatment except for "necessary consequences" of such 
treatment, defined as consequences which were certain to 
result or were intended to result from the treatment.  
Essentially, the revised provisions of 38 C.F.R. § 3.358, 
which are applicable to this case, created a new basis of 
entitlement to benefits, through liberalization of the 
requirements for entitlement to a benefit.  The stated basis 
for the prior denial of DIC benefits pursuant to 38 U.S.C.A. 
§ 351, was the absence of fault or negligence by VA.  
Accordingly, the RO considered the appellant's claim of 
entitlement to 1151 benefits on a de novo basis, in view of 
the amended regulation, and the Board will also conduct a de 
novo review. Spencer v. Brown, 17 F. 3d 368 (1994); cert. 
denied, 115 S. Ct. 61 (1994).

The threshold question to be answered in this case is whether 
the appellant has presented a well-grounded claim for 
entitlement to DIC.  If she has not, her claim must fail and 
there is no further duty to assist in the development of the 
claim. 38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible. Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

The essential elements needed to make a claim under Section 
1151 plausible are competent evidence of the veteran's 
additional disability or death; evidence of hospitalization, 
medical or surgical treatment, or a course of vocational 
rehabilitation by the VA; and competent evidence of a nexus 
between the additional disability or death and the 
hospitalization, treatment, or vocational rehabilitation. 38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358.

Evidentiary assertions by the claimant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where an evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion. King v. Brown, 5 Vet. 
App. 19 (1993).  Also, where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself to establish a plausible claim.  However, where the 
determinative issue is one of medical causation or a medical 
diagnosis, competent medical evidence is required to 
establish a well-grounded claim. Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Lay persons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As previously discussed, to the extent that the appellant is 
asserting that the veteran's death was related to deficient 
or improper medical care by VA, the regulations, which remain 
applicable to the disposition of this appeal, do not require 
an evidentiary showing of negligence or fault on the part of 
VA.  However, governing criteria still require that the 
evidence establish that VA treatment contributed to the cause 
of the veteran's death. 

The record in this case indicates that the veteran received 
medical care through VA on a nearly continuous basis from 
March 1987 until his death in February 1988.  However, there 
is no medical evidence or opinion of record which indicates 
that the medical treatment provided by VA personnel at any 
time, was the cause of the veteran's death or substantially 
contributed to his death.  In fact, the only medical opinion 
of record which addresses the issue is to the contrary:  
According to the VA report of September 1988, the veteran's 
sudden worsening condition was a progression of his 
underlying disease.  At least with regard to the period 
January 1988 to February 1988, there was no indication that 
any of his treatment either precipitated or accelerated that 
progress.  Although the appellant has testified sincerely to 
her opinions, as a layperson, she is not competent to provide 
medical evidence of a nexus between the veteran's medical 
care and his death. Espiritu v. Derwinski, 2 Vet.App. 492 
(1992); Grottveit v. Brown, 5 Vet.App. 91 (1993).  As 
previously noted, a claimant must submit supporting evidence 
that justifies a belief by a fair and impartial individual 
that her claim is plausible.  Without competent (medical) 
evidence of a nexus between the veteran's death and VA 
treatment, a well-grounded claim for § 1151 benefits has not 
been presented.


ORDER

The claim of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West 1991) for death as 
a result of treatment performed by VA is denied as not well 
grounded. 



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

